DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 1/29/2021 have been entered.  In the amendment, claims 1, 6, and 7 have been amended.  Claims 15, 18, and 20 among the first set of claims identified as claims 14-20 have been amended.  Claims 14-20 of the second set of claims identified as claims 14-20 have been cancelled. 
The rejection on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,983,324of the second set of claims identified as claims 14-20 has been rendered moot by the cancellation of the second set of claims identified as claims 14-20. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Terminal Disclaimer
The terminal disclaimer filed on 1/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,983,324 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,983,324 has been overcome. 

Claim Objections
Claim 19 is objected to because of the following informalities: 
In line 1: “wherein plurality” appears instead of either “wherein a plurality” or “wherein the plurality”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dellinger et al. (US 2012/0155217) in view of Dowle et al. (US 9,739,900). 
As to claim 1, Dellinger teaches a method for use in seismic surveying (Abstract), comprising: 
imparting the plurality of low-frequency seismic signals into a geological formation at the low-frequency range (paragraphs [0050], [0053]); 
imparting the plurality of broadband seismic signals into the geological formation at the broadband frequency range, wherein the low-frequency range and the broadband frequency range are different frequency ranges (paragraphs [0082]-[0083]; paragraph [0060], final sentence); 
receiving returned seismic energy of the plurality of low-frequency seismic signals and the plurality of broadband seismic signals after interacting with the geological formation (paragraphs [0047]-[0048]); and 
recording the returned seismic energy (paragraphs [0047]-[0048]). 
However, although Dellinger‘s teaching of “an enhanced seismic dataset” (paragraph [0060], final sentence) could be considered as teaching “augmenting”, Dellinger does not explicitly teach determining a low-frequency range of a plurality of low-frequency seismic signals to augment a broadband frequency range of a plurality of broadband seismic signals.  Dowle teaches various low-frequency source elements, each one constructed to cover a portion of the low-frequency spectrum needing augmentation (col. 3, lines 47-59), and therefore suggests determining a low-frequency range of a plurality of low-frequency seismic signals to augment a broadband frequency range of a plurality of broadband seismic signals.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a method for use in seismic surveying, comprising: imparting the plurality of low-frequency seismic signals into a geological formation at the low-frequency range; imparting the plurality of broadband seismic signals into the geological formation at the broadband frequency range, wherein the low-frequency range and the broadband frequency range are different frequency ranges; receiving returned seismic energy of the plurality of low-frequency seismic signals and the plurality of broadband seismic signals after interacting with the geological formation; and recording the returned seismic energy as taught by Dellinger, in combination with determining a low-frequency range of a plurality of low-frequency seismic signals to augment a broadband frequency range of a plurality of broadband seismic signals as suggested by Dowle, since such combination enables improved signal-to-noise ratio in the low-frequency range. 
As to claim 2, Dellinger further teaches that imparting the plurality of low-frequency seismic signals includes generating a monochromatic hum (paragraph [0051]). 
As to claim 3, Dellinger further teaches that imparting the plurality of low-frequency seismic signals includes generating a bichromatic hum (paragraph [0054], fourth sentence; operating sources at three frequencies necessarily includes operating at any of the pairs of frequencies included in the set of three frequencies, hence bichromatic; see also paragraph [0056], final sentence). 
As to claim 4, Dellinger further teaches that imparting the plurality of low-frequency seismic signals comprises: 
imparting a plurality of humming seismic signals into the geological formation (paragraph [0024], “one or more … monochromatic”); and 
imparting a plurality of swept seismic signals into the geological formation (paragraph [0024], “one or more … sweeps”). 
As to claim 5, Dellinger further teaches that each of the plurality of low frequency signals are imparted by one or more low-frequency seismic sources that operates at a single frequency (paragraph [0024], “one or more … monochromatic”). 
As to claim 6, Dellinger further teaches that the broadband frequency range is greater than a frequency range of the swept seismic signals (paragraphs [0024], [0082], [0083]). 
As to claim 7, Dellinger teaches a system for seismic surveying (Abstract), comprising: 
a low-frequency seismic source configured to impart the plurality of low-frequency seismic signals into a geological formation at the low-frequency range (paragraphs [0050], [0053]); 
a broadband seismic source configured to impart the plurality of broadband seismic signals into the geological formation at the broadband frequency range, wherein the low-frequency range and the broadband frequency range are different frequency ranges (paragraphs [0082]-[0083], paragraph [0060], final sentence); 
one or more receivers configured to receive returned seismic energy of the plurality of low-frequency seismic signals and the plurality of broadband seismic signals after interacting with the geological formation (paragraphs [0047]-[0048]); and 
a recording device configured to record the returned seismic energy (paragraphs [0047]-[0048]). 
However, although Dellinger‘s teaching of “an enhanced seismic dataset” (paragraph [0060], final sentence) could be considered as teaching “augmenting”, Dellinger does not explicitly teach a processor configured to determine a low-frequency range of a plurality of low-frequency seismic signals to augment a broadband frequency range of a plurality of broadband seismic signals.  Dowle teaches various low-frequency source elements, each one constructed to cover a portion of the low-frequency spectrum needing augmentation (col. 3, lines 47-59) and a processor for performing Dowle’s disclosed activities (col. 13, lines 5-8), and therefore suggests a processor configured to determine a low-frequency range of a plurality of low-frequency seismic signals to augment a broadband frequency range of a plurality of broadband seismic signals.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a system for seismic surveying, comprising: a low-frequency seismic source configured to impart the plurality of low-frequency seismic signals into a geological formation at the low-frequency range; a broadband seismic source configured to impart the plurality of broadband seismic signals into the geological formation at the broadband frequency range, wherein the low-frequency range and the broadband frequency range are different frequency ranges; one or more receivers configured to receive returned seismic energy of the plurality of low-frequency seismic signals and the plurality of broadband seismic signals after interacting with the geological formation; and a recording device configured to record the returned seismic energy as taught by Dellinger, in combination with a processor configured to determine a low-frequency range of a plurality of low-frequency seismic signals to augment a broadband frequency range of a plurality of broadband seismic signals as suggested by Dowle, since such combination enables improved signal-to-noise ratio in the low-frequency range. 
As to claim 8, Dellinger further teaches that the plurality of low-frequency seismic signals and the plurality of broadband seismic signals are imparted into the geological formation simultaneously (paragraph [0050]). 
As to claim 9, Dellinger further teaches that the plurality of low-frequency seismic signals are imparted into the geological formation after the plurality of broadband seismic signals (paragraph [0050]). 
As to claim 10, Dellinger further teaches that the plurality of low-frequency seismic signals are imparted into the geological formation before the plurality of broadband seismic signals (paragraph [0050]). 
As to claim 11, Dellinger further teaches a plurality of low-frequency seismic sources, wherein the plurality of low-frequency seismic sources comprises a humming seismic source and a swept seismic source, wherein the humming seismic source is configured to impart a plurality of humming seismic signals into the geological formation, and wherein the swept seismic source is configured to impart a plurality of swept seismic signals into the geological formation (paragraphs [0024]-[0031]; paragraph [0067], final sentence; claim 1). 
As to claim 12, Dellinger further teaches that the low-frequency seismic source is configured to generate a monochromatic hum (paragraph [0051]). 
As to claim 13, Dellinger further teaches that the low-frequency seismic source is configured to generate a bichromatic hum (paragraph [0054], fourth sentence; operating sources at three frequencies necessarily includes operating at any of the pairs of frequencies included in the set of three frequencies, hence bichromatic; see also paragraph [0056], final sentence). 
As to claim 14, Dellinger further teaches that the low-frequency seismic source operates over a narrowband range of low frequencies (paragraph [0050]). 
As to claim 15, Dellinger teaches a system for seismic surveying (Abstract), comprising: 
a plurality of low-frequency seismic sources configured to impart the plurality of low-frequency seismic signals into a geological formation at the low-frequency range (paragraphs [0050], [0053]), wherein the plurality of low-frequency seismic sources comprises a humming seismic source and a swept seismic source (paragraphs [0050, [0051], teaching either monochromatic or swept, and explicitly extolling the ability of one of ordinary skill in the art); 
a plurality of broadband seismic sources configured to impart the plurality of broadband seismic signals into the geological formation at the broadband frequency range, wherein the low-frequency range and the broadband frequency range are different frequency ranges (paragraphs [0082]-[0083], paragraph [0060], final sentence); 
a plurality of receivers configured to receive returned seismic energy of the plurality of low-frequency seismic signals and the plurality of broadband seismic signals after interacting with the geological formation (paragraphs [0047]-[0048]); and 
a recording device configured to record the returned seismic energy (paragraphs [0047]-[0048]). 
However, although Dellinger‘s teaching of “an enhanced seismic dataset” (paragraph [0060], final sentence) could be considered as teaching “augmenting”, Dellinger does not explicitly teach a processor configured to determine a low-frequency range of a plurality of low-frequency seismic signals to augment a broadband frequency range of a plurality of broadband seismic signals.  Dowle teaches various low-frequency source elements, each one constructed to cover a portion of the low-frequency spectrum needing augmentation (col. 3, lines 47-59) and a processor for performing Dowle’s disclosed activities (col. 13, lines 5-8), and therefore suggests a processor configured to determine a low-frequency range of a plurality of low-frequency seismic signals to augment a broadband frequency range of a plurality of broadband seismic signals.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a system for seismic surveying, comprising: a plurality of low-frequency seismic sources configured to impart the plurality of low-frequency seismic signals into a geological formation at the low-frequency range, wherein the plurality of low-frequency seismic sources comprises a humming seismic source and a swept seismic source; a plurality of broadband seismic sources configured to impart the plurality of broadband seismic signals into the geological formation at the broadband frequency range, wherein the low-frequency range and the broadband frequency range are different frequency ranges; a plurality of receivers configured to receive returned seismic energy of the plurality of low-frequency seismic signals and the plurality of broadband seismic signals after interacting with the geological formation; and a recording device configured to record the returned seismic energy as taught by Dellinger, in combination with a processor configured to determine a low-frequency range of a plurality of low-frequency seismic signals to augment a broadband frequency range of a plurality of broadband seismic signals as suggested by Dowle, since such combination enables improved signal-to-noise ratio in the low-frequency range. 
As to claim 16, Dellinger teaches that “many variations of this acquisition system are possible and well within the ability of one of ordinary skill in the art to devise,” and also that a low-frequency narrowband survey could be performed before a conventional broadband survey, or could be performed after a conventional broadband survey (paragraph [0050]), and therefore suggests that the humming seismic source is configured to cycle between two or more discrete frequencies. 
As to claim 17, Dellinger further teaches that the swept seismic source is configured to sweep over a narrowband range of low frequencies (paragraph [0051]). 
As to claim 18, Dellinger further teaches that the broadband sources are airguns (paragraph [0050], lines 4-6), and therefore suggests that the plurality of broadband seismic signals include at least one of impulsive seismic signals or swept seismic signals. 
As to claim 20, Dellinger further teaches that the broadband frequency range is greater than a frequency range of the plurality of swept seismic signals (paragraphs [0024], [0082], [0083]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dellinger in view of Dowle, and further in view of Ross et al. (US 2012/0147701). 
As to claim 19, Dellinger as modified by Dowle teaches the system of claim 15 as discussed above.  However, Dellinger does not teach that plurality of broadband seismic signals are pseudorandom noise seismic signals.  Ross teaches that airgun array signals can be considered interfering noise and that firing timings of airguns in an array can be pseudorandom (paragraphs [0009], [0045], [0050]), and therefore suggests that plurality of broadband seismic signals are pseudorandom noise seismic signals.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 15 as taught by Dellinger as modified by Dowle, in combination with plurality of broadband seismic signals being pseudorandom noise seismic signals as suggested by Ross, since such combination provides coding for subsequent information extraction from recorded signals a=based ion optimized random firing patterns. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645